Citation Nr: 0839376	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the left shoulder, currently evaluated at 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. 


FINDINGS OF FACT

The evidence reflects that the veteran's left shoulder 
disability is manifested by arthritis and some limited 
motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
shoulder disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, 
(2) existence of a disability, (3) a connection between the 
veteran's service and the disability, (4) degree of 
disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. Vazquez-Flores v. Peake, 22 Vet App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in an April 2005 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, and the types 
of evidence that will be obtained by VA.  The letter also 
advised the veteran of the types of evidence to submit, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability. A March 2006 letter also informed 
the veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the 
effect that the symptoms have on his employment and daily 
life. The letter provided examples of pertinent medical and 
lay evidence that the veteran may submit (or
ask the Secretary to obtain) relevant to establishing 
entitlement to increased compensation and an effective date. 
The pertinent rating criteria for his left shoulder 
disability were provided in the October 2005 statement of the 
case. This claim was last adjudicated in June 2006. 
Thereafter, in an October 2008 statement the veteran's 
representative indicated that all available evidence had been 
submitted. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA treatment records, private medical 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with. The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by providing evidence and 
letters in support of his claim. Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so. Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran. See Sanders at 881.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits. See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending. Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The veteran is currently rated under Diagnostic Code 5010 , 
which advises to rate traumatic arthritis ad degenerative 
arthritis under Diagnostic Code 5003.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5201 limitation of movement of the arm 
to 25 degrees from the side is evaluated as 40 percent 
disabling; limitation of the arm midway between the side and 
shoulder level is evaluated as 30 percent disabling; and 
limitation of the arm at shoulder level is evaluated as 20 
percent disabling. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees. 38 C.F.R. § 4.71, Plate I. 

The veteran was granted service connection with an evaluation 
of 10 percent for traumatic arthritis changes of the left 
shoulder in a February 2004 rating decision.  In April 2005 
he filed for an increase in his disability evaluation, 
indicating that his left shoulder condition had worsened.

In April 2005 the veteran was afforded a VA examination.  The 
examiner noted that the veteran had discomfort in the 
glenohumeral head because of driving to the VA examination, 
where he had to keep his arm held up in a forward flexion 
position for a long period of time.  The veteran was noted as 
not using any assistive devices, and of not reporting any 
stiffness, swelling, heat or redness, instability or locking 
of his shoulder.  The examiner did note that with repetitive 
use there was decreased motion in the glenohumeral region and 
that flare-ups occur with over-head activity, heavy lifting, 
or pulling down objects. 

A physical examination of the veteran showed that he had no 
obvious deformity of the left shoulder region.  The veteran 
also had forward flexion to 170 degrees without pain, 
abduction to 100 degrees without pain, external rotation to 
90 degrees without pain, and internal rotation to 70 degrees 
without pain. The veteran could also internally rotate to the 
inferior border of his scapula, which is symmetric to the 
right side. The examiner was unable to elicit impingement 
signs with cross arm impingement, Nears or Hawkins maneuvers.  
The veteran was noted as having some increased anterior 
translation in the glenohumeral joint. Also, the veteran has 
some glenohumeral crepitus when the joint is passively 
ranged, and there was some feeling of instability within the 
glenohumeral region. The examiner noted that the veteran's 
distal neuromotor sensory function was normal, and that the 
veteran's rotator cuff strength was good throughout. There 
was no decrease in the range of motion of the joint with 
repetitive use.  The VA examiner diagnosed the veteran with 
left shoulder glenohumeral arthrosis, and intraarticular 
pathology of the glenohumeral joint.  The examiner goes on to 
note that the veteran has a good range of motion in the 
glenohumeral joint, with the greatest factor having a 
functional impact on motion being pain. 

In a June 2005 statement, the veteran complained that during 
his April 2005 VA examination, he was not evaluated for a 
long enough period of time, that the examiner did not note 
when the veteran said that he felt pain during the 
examination and movement of his shoulder, and that the 
examiner refused to review the x-rays the veteran had brought 
with him.  In the comments section of the VA examination the 
examiner noted that he reviewed the radiographs from previous 
notes and that the veteran has internal and external rotation 
views. 

In October 2005, on his substantive appeal, the veteran 
further stated that the examiner did not note that he had 
reported "stiffness, swelling, heat or redness, instability 
or locking of [his] shoulder," when the veteran indicates 
that he did. 

The veteran provided private medical records from Oaktree 
Medical Center (Oaktree) dating from February 2005 through 
June 2006.  The records note arthropathy of the left 
shoulder, considered persistent in 2005, and improving in 
June 2006.  

An unsigned January 2006 evaluation from the Carolinas Center 
for the Advanced Management of Pain, states that the veteran 
was evaluated for neck, shoulder and lower back pain. The 
veteran reported that it was possible to hear the shoulder 
popping upon motion, and demonstrated this to the examiner.  

The veteran's representative contends that the VA examiner 
reported the veteran as seeming to have a full range of 
motion, when elsewhere in the claims file his records report 
that the veteran had a limited range of motion. The 
representative also contends that the examiner did not 
address the veteran's flare-ups, and specifically did not 
address a November 2003 VA treatment note that the veteran 
had "grinding and popping, left shoulder. Limited ROM." The 
limited range of motion noted elsewhere in the claims file 
appears to also be this November 2003 statement.  This 
statement comes from a new patient history and physical, and 
it was contained in the claims file and was considered in the 
February 2004 rating decision. The statement pre-dates the 
April 2005 VA examination, and no where in the rest of the 
new patient history and physical does the physician give 
details as to the degrees of motion the veteran had at the 
time. This limited evidence does not outweigh the range of 
motion test performed more than a year later in conjunction 
with the current claim. Also, the VA examiner did address the 
veteran's contentions that he had flare-ups, noting that 
"repetitive use causes decreased motion in the glenohumeral 
region, and again, flare-ups occur with overhead activity."  
Moreover, the examination reflects decreased abduction and 
internal rotation; thus, it does not reflect full range of 
motion as contended by the veteran.  
In summary, the medical evidence reflects that the veteran's 
motion is not limited at shoulder level, even considering his 
complaints of pain.  Thus, an evaluation in excess of the 10 
percent currently assigned is not warranted at any point 
during the course of the claim.  See Hart, supra.

The Board has considered whether any other diagnostic codes 
would permit a higher evaluation, but finds none.  In this 
regard, the veteran does not have ankylosis, and there is no 
evidence of malunion, nonunion, or recurrent dislocation of 
the humerus, clavicle or scapula.  Thus, Diagnostic Codes 
5200, 5202, and 5203 are not for application.  

The Board has also considered whether the veteran's left 
shoulder disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 339-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.
 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for traumatic arthritis of 
the left shoulder, currently evaluated at 10 percent 
disabling, is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


